Exhibit 10.1





March 30, 2015




Allison Dorval
94 Bigelow Street, Apt 3
Brighton, MA 02135
    
Dear Allison:


The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Insulet Corporation (“Insulet” or the “Company”). The
Transition Benefits described below are contingent on your agreement to and
compliance with the terms of this Agreement, including your signing and not
revoking of this Agreement. This Agreement will become effective and enforceable
on the eighth day after you sign it, provided it is not revoked before that time
(the “Effective Date”).


1.    Transition Role. Effective May 4, 2015, you will no longer hold the
position of Chief Financial Officer and any of the Company’s subsidiaries or
entities affiliated with the Company. Absent earlier termination, your
employment shall end on July 3, 2015. The last date of your employment shall be
deemed to be the “Separation Date”. Also effective May 4, 2015 and continuing
until July 3, 2015 (the “Transitional Employment Period”), you shall remain
employed by the Company in a “Transition Role”. You shall at all times,
including during the Transitional Employment Period, act in a professional
manner in any communications with the Company. Both before and during the
Transition Employment Period, you shall act in a positive and constructive
manner, perform any assigned tasks, and otherwise assist Insulet in the
transition of work in connection with any of the duties you have performed at
Insulet, or otherwise perform any specific project assigned to you by Insulet.
Your employment status as an at-will employee shall remain at all times,
including during the Transition Employment Period.
 
During the Transitional Employment Period, you shall receive the following
Transition Pay and Benefits: (i) continuation of your base bi-weekly salary,
subject to all ordinary payroll taxes and withholdings, in accordance with
Insulet’s payroll policies and procedures; and (ii) continuation of your
participation in Insulet’s employee benefits programs and employee insurance
benefits programs, but only to the extent that you currently participate in such
programs and remain eligible under any applicable plan document(s), and you
shall continue to vest in any outstanding stock options or restricted stock
units previously granted to you by the Company will continue on account of your
employment during through the Separation Date.
    
You specifically acknowledge that offer and continuation of your employment
during the Transitional Employment Period is being provided as part of the
separation of your employment and is in consideration of your agreements,
including the release of claims set forth in Section 8 included in this
Agreement, and that nothing herein alters your status as an employee at will
during the Transition Employment Period. Notwithstanding the foregoing, the
Company only will terminate your employment prior to the Separation Date if you
materially breach your obligations to the Company.


On the Separation Date, the Company shall pay your final accrued but unpaid base
salary and any accrued but unused vacation earned through the Separation Date.
You also shall be entitled to be reimbursed for reasonable business expenses
incurred prior to the Separation Date in connection with your employment subject
to the Company’s policies and procedures with respect to expense reimbursement.


2.     Termination Benefits. Provided you enter into, do not revoke, and comply
with this Agreement, and in exchange for the mutual covenants set forth in this
Agreement, and provided further that you sign the affirmation of this Agreement
and the Release of Claims set forth in Section 8 below in the form attached
hereto as Exhibit A, the Company will provide the following Termination
Benefits:


(i)    Continuation of your base bi-weekly salary of Eleven Thousand Five
Hundred Thirty Eight Dollars and Forty Six Cents ($11,538.46) for twelve (12)
months (for a total gross payment of $300,000.00), less applicable tax
deductions and withholdings, and any other authorized deductions (“Severance
Pay”). Such amounts shall be paid in substantially equal installments in
accordance with the Company’s regular payroll practice beginning on the first
payroll date that occurs after the Separation Date. As used herein, Severance
Period means the period from July 4, 2015 to July 3, 2016.

1Except for the obligations set forth in Sections 2 and 3 of this Agreement
which shall solely be the obligations of Insulet Corporation, whenever the terms
“Insulet” or “the Company” are otherwise used in this Agreement, they shall be
deemed to include Insulet Corporation and any related entities (including,
without limitation, any divisions, affiliates, parents or subsidiaries of
Insulet Corporation), and its and their respective current and former officers,
directors, employees, agents, successors and assigns.



--------------------------------------------------------------------------------





(ii)     Upon your making a timely COBRA election, and provided that you timely
pay your regular employee contribution toward your medical and dental insurance
premiums as required by the Company or its COBRA administrator, the Company will
pay the standard employer portion of your medical and dental insurance premiums
until the earlier of (a) the last day of the Severance Period, (b) the date you
become eligible for health insurance through another employer, or (c) the date
you otherwise become ineligible for COBRA. The Company’s obligations under this
subsection are contingent on you making a timely COBRA election. Additionally,
the Company shall only be required to continue and contribute to your medical
and dental insurance under this subsection to the same extent that such
insurance is provided to persons employed by the Company. After the expiration
of the Severance Period, you will have the right to continue your medical and
dental insurance solely at your own cost pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) to the extent you
and your qualified beneficiaries remain eligible. The “qualifying event” under
COBRA shall be the Separation Date.


(iii)     The Company shall pay you Bonus Payments of (a) One Hundred Fifty
Thousand Dollars ($150,000.00), which amount is equal to your 2015 annual bonus
target, and (b) Seventy Five Thousand Dollars ($75,000.00), which amount
reflects a pro-rata 2015 bonus. Such Bonus Payments shall be made in 24 equal
installments over the 12-month Severance Period commencing with the first
payroll period following the Separation Date, and shall be subject to deductions
for state and federal income and welfare taxes and any other mandatory
deductions under applicable laws.
 
(iv) Reimbursement of up to a maximum of Fifteen Thousand Dollars ($15,000) for
documented expenses incurred for professional outplacement services.
 
3.    2014 Bonus. You acknowledge that you have been paid a 2014 bonus in the
gross amount of Seventy-Nine Thousand Six Hundred Dollars ($79,600.00), less
state and federal employment related taxes, and such amount represents the full
amount of bonus due to you.


4.    Stock Options. You will be entitled to exercise only those stock options
granted under the Insulet Corporation 2007 Stock Option Incentive Plan (“Equity
Plan”), and any amendments thereto, that are vested through the Separation Date,
and only in accordance with the terms and conditions of the applicable plan(s),
and any amendments thereto, including (without limitation) those provisions
regarding the time in which you have to exercise vested options. Except for
those vested options, you acknowledge and agree that you do not now have, and
will not in the future have, rights to vest in any other equity plans (of
whatever name or kind, including, without limitation, any stock option plan)
that you participated in or were eligible to participate in during your
employment with Insulet.


5.
Other Acknowledgements. You acknowledge and agree:



(i)     That your entitlement to the Termination Benefits is subject to and
conditioned upon your execution, non-revocation and compliance with this
Agreement.


(ii)     That the Termination Benefits are equal to the Termination Benefits set
forth in this Agreement equal or exceed those termination benefits set forth in
the Insulet Corporation Amended and Restated Executive Severance Plan (“the
ESP”) (attached hereto as Exhibit B), and that this Separation Agreement and the
covenants set forth herein (including the release of claims set forth in Section
7) are a condition precedent to your receiving the Termination Benefits.


(iii)     That except for your covenants set forth in Section 5 of the ESP, and
the provisions set forth in Sections 4, 7, 8 and 9 of the ESP, all of which are
incorporated by reference, this Agreement supersedes the ESP, and any other
rights and obligations contained in the ESP are hereby extinguished, and you
specifically acknowledge that you have no further entitlement to any severance
pay or any other economic benefits under the ESP.


(iv)     Subject to Section 11(vii), the Termination Benefits shall confer no
benefit on anyone other than the parties hereto.


(v) That except for (a) the specific financial consideration set forth in this
Agreement, (b) earned but unpaid regular wages earned through the Separation
Date, and (c) accrued but unused vacation (which shall be paid to



--------------------------------------------------------------------------------



you in accordance with applicable law), you are not now and shall not in the
future be entitled to any other compensation or benefit including, without
limitation, other wages, commissions, bonuses, incentives, vacation pay, holiday
pay, stock options or other equity, or any other form of compensation or
benefit.




6.    Confidentiality and Other Obligations. You expressly acknowledge and agree
to the following:
(i)     That the provisions of Section 5 of the ESP are hereby incorporated
herein by reference.


(ii)     That you will promptly return to the Company all the Company documents,
electronic, hardcopy otherwise (and any copies) and other Company property, on
or before the Separation or promptly upon an earlier request by the Company.


(iii) That you will abide by the terms of the Employee Nondisclosure and
Developments Agreement and the Non-Competition and Non-Solicitation Agreement
attached hereto as Exhibit C, the terms of which are hereby incorporated into
this Agreement by reference, and that you otherwise will keep all confidential
information and trade secrets of the Company confidential; however, to the
extent that the provisions of Section 5 of the ESP impose obligations on you in
excess of those set forth in Exhibit C, the provisions of the ESP shall prevail.


(iv) That you also will abide by any and all common law and/or statutory
obligations relating to protection and non-disclosure of the Company’s trade
secrets and/or confidential and proprietary documents and information.


(v) That all information relating in any way to this Agreement, including the
terms and amount of financial consideration provided for in this Agreement,
shall be held confidential by you and shall not be publicized or disclosed to
any person or entity (other than an immediate family member, legal counsel, or
financial advisor, provided that any such individual to whom disclosure is made
agrees to be bound by these confidentiality obligations), except as otherwise
mandated by law.


(vi) During your employment and after the termination of your employment you
agree not to make or cause to be made, directly or indirectly, any statement to
any person disparaging the Company or any of its stockholders, directors,
officers or employees or commenting unfavorable or falsely on the character,
business judgment, services, products, business practices or business reputation
of the Company or any of its stockholder, directors, officers or employees.


(vii) That you have disclosed in writing to the Company (and specifically its
General Counsel) any conduct or planned conduct by the Company that you believe
would violate any legal obligation, statutory or regulatory, and except for such
disclosure, you are not aware of any conduct or planned conduct that would
violate any legal obligation, statutory or regulatory.


(viii) To the extent that any of your obligations under Sections 4 and 5 of the
Executive Severance Plan exceed those set forth in Exhibit C, then the
provisions of the Executive Severance Plan shall prevail.


(ix) If you breach any covenant in this Section 6 or your obligations set forth
in Section 5 of the ESP, such breach shall relieve the Company of any further
obligations under this Agreement and, in addition to any other legal or
equitable remedy available to the Company, shall entitle the Company to end your
employment if you are still employed, and/or to stop providing and/or recover
any Termination Benefits payable or paid to you (or on your behalf) pursuant to
Section 2 of this Agreement. Notwithstanding the foregoing, prior to declaring
you to be in breach, the Company will notify you of the nature of the breach
and, if the Company reasonably determines that such breach can be promptly
cured, will provide you with an opportunity (of not more than 7 days) to effect
such a cure.


7.    Cooperation. During the Severance Period, you will make yourself available
to Insulet, upon reasonable notice, either by telephone or, if Insulet believes
necessary, in person to assist Insulet in any matter relating to the services
performed by you during your employment with Insulet including, but not limited
to, transitioning your duties to others at Insulet, and ensuring that all
documentation is recorded fully and completely. Also, during the Severance
Period and thereafter, you further agree that you will cooperate fully with
Insulet in the defense or prosecution of any government investigation and any
government or third-party claim or action now in existence or which may be
brought or threatened in the future against or on behalf of Insulet, in



--------------------------------------------------------------------------------



cluding any claim or action against its directors, officers and employees. Your
cooperation in connection with any such claim or action shall include your being
available, within reason given the constraints of personal commitments, future
employment or job search activities, to meet with Insulet and its legal counsel
to prepare for any proceeding, to provide truthful affidavits, to assist with
any audit, inspection, proceeding or other inquiry, and to act as a witness in
connection with any litigation or other legal proceeding affecting Insulet.
Insulet shall reimburse you for documented and reasonable expenses incurred in
providing such cooperation. You further agree that should an individual
representing a party adverse to the business interests of Insulet (including,
without limitation, anyone threatening any form of legal action against Insulet)
contact you (directly or indirectly), you will promptly (within 48 business
hours) inform (in writing) the General Counsel of Insulet of that fact, unless
prohibited from doing so under court order.


8.     Release of Claims. You hereby acknowledge and agree that by signing this
Agreement, you are waiving your right to assert any Claim (as defined below)
against the Company arising from acts or omissions that occurred on or before
the date you sign this Agreement. Please note the definition of the Company
contained in footnote 1 of this Agreement.


Your waiver and release is intended to bar any form of legal claim, lawsuit,
charge, complaint or any other form of action (jointly referred to as “Claims”)
against the Company seeking money or any other form of relief, including but not
limited to equitable relief (whether declaratory, injunctive or otherwise),
damages or any other form of monetary recovery (including but not limited to
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys’ fees and any other costs), each as they may have been
amended through the Separation Date or Effective Date, whichever is later. You
understand that there could be unknown or unanticipated Claims resulting from
your employment with the Company and the termination of your employment, and you
agree that such Claims are included in this waiver and release. You specifically
waive and release the Company from any Claims arising from or related to your
employment relationship with the Company or the termination of your employment,
including without limitation Claims under any statute, ordinance, regulation,
executive order, common law, constitution and/or other source of law of any
state, country and/or locality (collectively and individually referred to as
“Law”), including but not limited to the United States, the Commonwealth of
Massachusetts, and any other state or locality where you worked for the Company.


Without limiting the foregoing general waiver and release, except for Claims
resulting from the failure of Neighborhood to perform its obligations under this
Agreement, you specifically waive and release Neighborhood from any Claims
arising from or related to your employment relationship with Neighborhood or the
termination thereof, including without limitation:


(i) Claims under any Law concerning discrimination, harassment or fair
employment practices, including but not limited to Massachusetts General Laws
Chapter 151B, Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et
seq.), 42 U.S.C. § 1981, the Age Discrimination in Employment Act (29 U.S.C. §
621 et seq.) and the Americans with Disabilities Act (42 U.S.C. § 12101 et
seq.), each as they may have been amended through the Separation Date or
Effective Date, whichever is later;


(ii) Claims under any Law relating to wages, hours, whistleblowing, leaves of
absences or any other terms and conditions of employment, including but not
limited to the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq.),
the Massachusetts Payment of Wages Law (Massachusetts General Laws Chapter 149,
§§ 148, 150), Massachusetts General Laws Chapter 149 in its entirety, and
Massachusetts General Laws Chapter 151 in its entirety (including but not
limited to the minimum wage and overtime provisions), each as they may have been
amended through the Separation Date or Effective Date, whichever is later. You
specifically acknowledge that you are waiving any Claims for unpaid wages under
these and other Laws;


(iii) Claims under any local, state or federal common law theory;


(iv) Claims arising under the Company’s policies or benefit plans; and


(v) Claims arising under any other Law or constitution.


This Section 8 shall not release the Company from any obligation expressly set
forth in this Agreement, or preclude you from pursuing any claims to enforce
this Agreement. In addition, nothing in this Agreement operates as a waiver of
or otherwise impacts your (x) vested benefits under the Company’s 401(k) plan,
(y) vested equity under the Company’s stock plan(s), and (z) any rights to
indemnification, whether pursuant to insurance policy including directors and
officers insurance, contract, the Company’s articles of incorporation, by-laws,
and/or charter, or applicable law. You acknowledge and agree that, but for
providing this waiver and release, you would not be receiving the Termination
Benefits provided for in this Agreement.



--------------------------------------------------------------------------------





Also, consistent with the provisions of state and federal discrimination laws
(the “Discrimination Laws”), nothing in the general waiver and release set forth
in Section 8 above shall be deemed to prohibit you from challenging the validity
of this release under the Discrimination Laws or from filing a charge or
complaint of age or other employment related discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or similar state agency, or from
participating in any investigation or proceeding conducted by the EEOC or such
state agency. However, the release in Section 8 does prohibit you from seeking
or receiving monetary damages or other individual-specific relief in connection
with any such charge or complaint of age or other employment-related
discrimination. Further, nothing in this Agreement shall be deemed to limit the
Company’s right to seek immediate dismissal of such charge or complaint on the
basis that your signing of this Agreement constitutes a full release of any
individual rights under the Discrimination Laws, or the Company’s right to seek
restitution or other legal remedies to the extent permitted by law of the
economic benefits provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail in any claim
under the Discrimination Laws.


10.    Insulet Instruction. The Company agrees to instruct its senior management
team to not make any statements that are professionally or personally
disparaging about, or adverse to, your interests, including, but not limited to,
any statements that disparage you, and shall further instruct its senior
management team to not engage in any conduct that could reasonably be expected
to harm professionally or personally your reputation. You understand and agree
that the Company’s sole obligation hereunder is to provide such instructions,
and it is not responsible nor shall it be liable in the event an employee of the
Company violates such instruction. In addition, prior to publication, Company
will show you any press release, or external or internal announcement, and
permit you to make comments to the same; however, the contents of any
announcement shall be in the sole discretion of Insulet.


11.    Miscellaneous Provisions.


(i) Except as otherwise expressly provided in this Agreement (and specifically,
your obligations under Exhibits B and C), and your rights under the Equity Plan
and any restricted stock and/or stock option agreements), this Agreement
supersedes any and all other prior oral and/or written agreements, and sets
forth the entire agreement between you and the Company. No variations or
modifications hereof shall be deemed valid unless reduced to writing and signed
by the parties hereto.


(ii) This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal, and shall be
governed by the law of the Commonwealth of Massachusetts, without giving effect
to conflict of law principles.


(iii) You agree that any action, demand, claim or counterclaim relating to the
terms and provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and you further acknowledge
that venue for such actions shall lie exclusively in Massachusetts and that
material witnesses and documents would be located in Massachusetts. You also
agree that a court in Massachusetts will have personal jurisdiction over you,
and you waive any right to raise a defense of lack of personal jurisdiction by
such a court.


(iv) Both parties agree that any action, demand, claim or counterclaim arising
out of this Agreement shall be resolved by a judge alone, and both parties
hereby waive and forever renounce the right to a trial before a civil jury.


(v) If your release of Claims pursuant to Section 8 is found to be unenforceable
in whole or part (except for your release of federal age discrimination Claims,
which shall not be subject to this sentence), the Company will have the option,
in its sole discretion, to enforce the portions of the Agreement found not to be
unenforceable. In the event that any other provision of this Agreement is
determined to be unenforceable in whole or part (including your release of
federal age discrimination Claims), the remainder of the Agreement shall be
enforced in full.


(vi) The parties intend that all payments and benefits provided for in this
Agreement will be administered in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that all payments hereunder
either comply with Section 409A or are exempt from Section 409A. It is intended
that each installment of the payments and benefits provided under Section 2 of
this Agreement shall be treated as a separate “payment” for purposes of Section
409A. All expenses eligible for reimbursement hereunder shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred.



--------------------------------------------------------------------------------



 
(vii) This Agreement shall inure to the benefit of and be binding upon the
Company and you, and its and your respective successors, executors,
administrators, heirs and permitted assigns. In the event of your death after
the Separation Date but prior to the provision by the Company of all of the
Termination Benefits described in Section 2 of this Agreement, the Company shall
continue to provide such Severance Pay to your beneficiary designated in writing
to the Company prior to your death (or to your estate, if you fail to make such
designation).


It is Insulet’s desire and intent to make certain that you fully understand the
provisions and effects of this Agreement. To that end, the Company is providing
you with seven (7) days (until April 2, 2015) to review and return a signed
Agreement days to Jessica Carreiro at Insulet, 600 Technology Park Drive Suite
200, Billerica, MA 01821. By executing this Agreement, you are acknowledging
that you have been afforded sufficient time to understand the terms and effects
of this Agreement and to consult with legal counsel, that your agreements and
obligations hereunder are made voluntarily, knowingly and without duress, and
that neither the Company nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.
 


 
 
 
Yours very truly,
 
 
 
 
 
 
 
Insulet Corporation
 
 
 
 
 
 
By:
/s/ Brad Thomas
 
 
 
Brad Thomas
 
 
 
EVP, HR & Organization Development
 
 
 
 
/s/ Allison Dorval
 
 
Allison Dorval
 
 
 
 
 
 
Dated:
April 1, 2015
 
 










--------------------------------------------------------------------------------





EXHIBIT A


I hereby reaffirm in its entirety the provisions of the Separation Agreement
with Insulet Corporation dated April 1, 2015 signed by me including, without
limitation, the Release of Claims contained in Section 8 of the Separation
Agreement.


/s/ Allison Dorval
 
Allison Dorval
 
 
 
 
Dated:
April 1, 2015
 







EXHIBIT B


Insulet Corporation Amended and Restated Executive Severance Plan


EXHIBIT C




Employee Nondisclosure and Developments Agreement


And


Non-Competition and Non-Solicitation Agreement





